A dissenting opinion was drawn up by
Shepley J.
The rules of evidence are the result of sound reasoning and of long experience, proving, that their general operation is to aid in the investigation of truth, while it may be from the imperfection of all human regulations, that they will not have that effect in every instance. The general good result is to be regarded rather than the particular inconvenience. And some general rules must be established, or it will be w'ithin the unregulated discretion of each Judge to admit such and only such testimony as may seem to him expedient. It is upon these and other considerations more immediately applicable to it, that the rule has been established, that no one shall be permitted to impeach the credibility of his own witness; while he is left at liberty to prove the facts to be different from the statement of them by the witness.
*25That the rule generally operates favorably in the investigation of truth, can hardly be questioned. Without it, a party might produce a witness upon whom he had operated, and if any better influence should induce him to abandon his purpose, or the cross examination should oblige him to do it, he might be prepared to destroy his credibility by having caused him to make statements out of court contradicting those, which might be drawn from him on the trial, and by proving them, prevent his being injurious to him, when he could not or would not be useful. It is insisted, that there is no such danger, where a party is obliged to call an attesting witness, for he does not elect, but is required by law to call him. But the law obliges him to call the witness, because he originally elected him, or consented to his selection, as a witness to that transaction. And the only difference is, that he agreed, that he should be a witness and judged him to be a proper and credible one at the time of the execution of the instrument, instead of doing it at the time of preparation for the trial. The same mischiefs may arise in the case of attesting witnesses as in other cases. The party wishing to obtain an improper advantage may prepare the witness for his purpose, and place him in a position by rehearsals before others, that he can destroy his credibility, if be does not aid him to carry out that purpose. It is true, that this reasoning does not apply to those cases, where the party calling the subscribing witness is not a party to the instrument. But in such cases holding under it, and undertaking to establish it, he may be fairly visited by the consequences, which result from the acts of the parties in executing it, unless protected from them because he stands in the relation to it of an innocent purchaser. And then he does not require any aid from the law of evidence to afford him that protection. The testimony offered in this case must therefore be regarded as excluded by the rule, that a party cannot be permitted to discredit his own witness. The exception to this rule, which is now to be established, is not known to have been admitted in any decided case. On the contrary there are in my judgment most respectable authorities opposed to it. The rule is stated by Starkie to be, that where a party is under the necessity of calling a witness to make the formal proof required by law, he is not precluded from calling other witnesses, who give contradictory testimony. 1 Stark. *26Ev. 185, (6th Amer. Ed.) And this is the extent allowed by that treatise to the party obliged to produce a witness to affect Iiis testimony. The cases of Lowe v. Jolliffe, 1 Bl. R. 365, and of Pike v. Badmering, 2 Stra. 1096, are not understood as authorizing the party calling the attesting witnesses to discredit them in any other mode. Whether the testimony offered tends to impeach the credibility of the witness, or whether it may not tend to prove a fact in the case respecting which the witness has testified, may in some cases admit of doubt. This doubt may usually be solved by the inquiry whether independent of other testimony it would be admissible to prove a fact in the case. If it would not, the effect is only to impeach the credibility of the witness. The case of Ewer v. Ambrose, 3 B. & C. 746, is an authority to shew that testimony to discredit a witness, which the party was not obliged to call, by proving that he had made a different statement cannot be admitted. In that case the party calling a witness to prove a partnership between himself and others, who denied it, was permitted to put in an answer made by the witness and another in chancery admitting it. On consideration before the full bench the only doubt about the necessity of excluding the answer appears to have been, whether it might not of itself be evidence to prove the partnership. Bayley J. says, “ I think the defendant ought not to have been permitted to discredit his own witness.” And he speaks of the cases w’here the witness is forced upon the party, explaining to what extent in such cases the party calling the witness is bound by his testimony, and does not intimate any different rule as to the right to discredit him. In Jackson v. Varrick, 7 Cow. 238, the defendants called the subscribing witness to a bond, who w'as interested against them, and who denied that he witnessed it; and the plaintiff was permitted, defendants objecting, to cross examine him to prove his own case. The Court say, he “ was properly admitted to his cross examination as a competent witness for the plaintiff. He was introduced and sworn generally by the defendants, being as they contend interested to testify against them. They could not afterwards question his competency or credibility.” The case of Brown v. Bellows, 4 Pick. 194, is not understood to be contradictory. The general rule, that a party is not to be allowed to discredit his own witness is recognized and affirmed. The subscrib*27ing witness in that case appears in other respects to have been in a position resembling that of the witness in the case of Ewer v. Ambrose. The plaintiff contended, that he was interested in the purchase with the defendant. The witness denied it. The plaintiff was permitted to prove his former declarations tending to prove it. The Court say, “ the rule is by no means to extend so far as that a party may not call a witness to prove a fact, which a witness previously called by him has denied.” And they conclude by saying, ‘-'we think the plaintiff was not bound by the answers, which Lord made on his cross examination, but might by another witness disprove the fact, which Lord had stated.” The principle upon which Lord’s former declarations were admitted is believed to have been, that they tended to prove the fact, that he was interested in the purchase. Whether the testimony was correctly admitted or not upon that principle is immaterial. That such was the ground of its admission, and that the Court intended to deny the right of a party calling a subscribing witness to impeach his credit in any other mode than by proving a fact to be different from his statement of it, is shewn by the case of Whitaker v. Salisbury, 15 Pick. 544. In that case the defendant was permitted to impeach the character of a subscribing witness, which he had been obliged to call; and the Court say, “ the next question for consideration is, whether the defendant had a right to impeach the general character for truth of the wetness, who was called for the defendant. This question was considered as settled by the case of Brown v. Bellows, 4 Pick. 194.” Here then are two decisions against the right of a party to impeach the general character for truth of a subscribing witness, which he has been obliged to call. They do not distinctly decide, that his credibility may not be impeached by proving, that he has made contradictory statements, for that question did not arise. But the difference in principle between those cases and this is not perceived. And in discussing the question, that Court seems to regard it as the same question for they say, “ the law will not suppose, that a party will do any such thing, but will hold the party calling the witness to have adopted and considered him as credible.”
Upon principle and upon authority, the testimony appears to me to have been properly excluded. And to admit it in this case be*28cause the reasons upon which the rule has been established are not perceived to exist, would in my judgment have a tendency to unsettle the law of evidence by preferring the particular benefit to the general good.